        Case 3:20-cv-00309-JAM Document 179 Filed 01/21/21 Page 1 of 2


                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT




Pro Music Rights, LLC

v
                                                       Civil No. 3:20-CV-309(JAM)
Amazon.com, Inc., Google, LLC, YouTube,
LLC, Spotify AB, Spotify USA, Inc., Spotify
Limited, Spotify Technology S.A., Digital
Media Association, National Religious
Broadcasters Music License Committee, Radio
Music License Committee, Inc., National
Association of American Wineries, Television
Music License Committee, LLC, 7digital Group
PLC, 7digital Group, Inc., 7digital Limited,
7digital, Inc., Deezer Inc., Deezer, S.A,
iHeartMedia, Inc., Connoisseur Media
LLC, Pandora Media, LLC, Rhapsody
International, Inc., Soundcloud Limited,
Soundcloud Inc.,


                                      JUDGMENT

       This action came on for consideration on defendants’ motions to dismiss before

the Honorable Jeffrey A. Meyer, United States District Judge.        Defendants, 7digital

Group PLC, 7digital Group, Inc., 7digital Limited, 7digital, Inc., Connoisseur Media

LLC, Radio Music License Committee, Inc., iHeartMedia, Inc., Rhapsody International,

Inc. were all previously dismissed voluntarily. On December 16, 2020, the Court

entered an order granting the motion filed by the remaining defendants, without

prejudice to the filing of a proposed amended complaint by January 15, 2021,

if PMR had good faith grounds to believe it would cure the deficiencies identified. On



EOD:       1/21/20
        Case 3:20-cv-00309-JAM Document 179 Filed 01/21/21 Page 2 of 2




January 19, 2021, the Court entered an order closing the case in the absence of the filing

of an amended complaint.    It is therefore;


      ORDERED, ADJUDGED, and DECREED that judgment shall enter in favor of the

remaining defendants and the case is closed.

      Dated at New Haven, Connecticut, this 21 day of January 2021.



                                                ROBIN D. TABORA, Clerk

                                                By:   /s/ Tiffany Nuzzi
                                                Deputy Clerk
